t c memo united_states tax_court alfonso j and elena l diaz del castillo petitioners v commissioner of internal revenue respondent docket no filed date alfonso j and elena l diaz del castillo pro sese scott a hovey for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax respondent’s determination was based on the disallowance of a deduction claimed on petitioners’ joint federal_income_tax return for an dollar_figure charitable_contribution carryover petitioners contend alternatively that they are not liable for the deficiency under any of the following three theories the statutory_notice_of_deficiency is invalid respondent is contractually estopped from determining a deficiency for the tax_year and the manufacturer of the software used by petitioners to prepare their return was responsible for the deficiency and petitioners should be allowed to interplead and make the software manufacturer a responsible_party in this proceeding findings_of_fact petitioners resided in pomfret maryland at the time that their petition was filed in this proceeding petitioners timely filed a joint federal_income_tax return for that they prepared using intuit turbotax software turbotax the turbotax software programs are designed so that a taxpayer’s responses to questions ostensibly are automatically placed onto approved forms and the tax due or overpaid is automatically computed the promotional material on the software packaging states that it double-checks for overlooked deductions missing information and entries that could trigger an audit and e ven gives you personalized advice as you go by this methodology petitioners provided answers to turbotax’s questions and were able to produce and print a copy of their return which they signed and submitted to respondent for filing petitioners’ turbotax-generated federal return contained an dollar_figure deduction of a charitable_contribution carryover on line of schedule a itemized_deductions labeled gifts to charity carryover from prior year petitioners were not entitled to deduct an dollar_figure charitable_contribution carryover from prior years petitioners believe that the dollar_figure on line was caused by faulty software in the turbotax product approximately years after petitioners’ return was filed on date respondent sent a letter to petitioners notifying them of a income_tax examination solely involving their claimed gifts to charity in that same letter respondent advised of the intention to disallow their deduction of an amount you claimed on line of schedule a as a carryover contribution from a prior year subsequently respondent in a date letter provided petitioners with an examination_report 30-day_letter explaining the proposed changes to petitioners’ return the first page of the date transmittal letter advised petitioners that they owed income_tax in the amount of dollar_figure on form_4549 income_tax examination changes however the amount of tax due was shown as dollar_figure on two other pages of the day letter the tax due was also shown as dollar_figure along with interest computed to date of dollar_figure for total_tax and interest of dollar_figure in response to respondent’s date 30-day_letter petitioners sent a letter dated date along with their check in the amount of dollar_figure to respondent in that letter petitioners explained that the dollar_figure claimed contribution carryover deduction was an error attributable to turbotax software in a date letter respondent answered petitioners’ july letter and among other matters advised petitioners that the changes to their tax_return resulted in a total_tax obligation apparently including interest to date of dollar_figure respondent on date sent petitioners a statutory_notice_of_deficiency for their year determining an income_tax deficiency in the amount of dollar_figure petitioners thereafter commenced this proceeding opinion the controverted item in this case is an dollar_figure contribution carryover deduction petitioners do not contend that they were entitled to that deduction instead they make a collateral attack contending alternatively that respondent’s deficiency_notice was invalid or that respondent agreed to a lesser deficiency or that the tax preparation software manufacturer is liable petitioners’ first argument is that the notice_of_deficiency is invalid petitioners argue that the notice has errors and does not reflect the correct amount of income_tax deficiency in particular petitioners argue that the dollar_figure income_tax deficiency determined in the notice differs from the dollar_figure referenced in the 30-day_letter that discrepancy according to petitioners makes the deficiency_notice unclear inaccurate and invalid the basic minimum requirements for a notice_of_deficiency are the following it must advise a taxpayer that respondent has determined a deficiency for a particular year it must specify the amount of the deficiency and it must provide sufficient information to permit the computation of the deficiency 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 the notice_of_deficiency sent to petitioners is in no way contradictory or unclear on its face it meets or exceeds the minimum standards and provides petitioners with the amount year and means to compute the deficiency petitioners are correct in their observation that the various tax_liability amounts set forth in the 30-day_letter are inconsistent they are also correct in observing that the it is not clear how respondent treated the dollar_figure payment made by petitioners prior to issuance of the notice_of_deficiency it appears that the dollar_figure was not treated as an assessable payment of tax because the notice determines a dollar_figure deficiency see revproc_2005_18 2005_1_cb_798 in any event respondent has acknowledged petitioners’ payment and the court expects that petitioners will not be required to pay more than dollar_figure plus any applicable_interest amounts on the first page of the 30-day_letter and the deficiency_notice differ petitioners do not argue or contend that the dollar_figure determined in the deficiency_notice is not the correct income_tax deficiency that would result based upon the disallowance of the claimed dollar_figure contribution carryover deduction respondent counters that the dollar_figure income_tax deficiency set forth in the deficiency_notice constitutes a valid determination under the statute respondent points out that the deficiency_notice is the jurisdictional document upon which this proceeding is based additionally respondent points out that no agreement was reached with petitioners regarding the amount of deficiency attributable to the adjustment disallowing the dollar_figure that was erroneously claimed as a contribution carryover respondent admits that the dollar_figure amount stated on the first page of the 30-day transmittal letter that forwarded the examination_report to petitioners was incorrect but nevertheless contends that it is not binding we agree with respondent the notices that may precede the statutory_notice_of_deficiency during the administrative portion of the controversy are generally irrelevant to establishing the deficiency amount see 62_tc_324 it is the determination in the deficiency_notice that constitutes respondent’s determination or position from which a taxpayer may appeal to this court accordingly we hold that the deficiency_notice is adequate and valid petitioners’ second argument is that respondent is limited to assessing or collecting the dollar_figure amount stated on the first page of the 30-day transmittal letter in that regard petitioners correctly point out that respondent stated albeit erroneously that dollar_figure was the liability that resulted from the dollar_figure correction to their claimed contribution deduction in addition petitioners make the point that they in reliance on respondent’s statement paid the dollar_figure amount those events contend petitioners bind the parties to the dollar_figure respondent agrees with petitioners’ characterization of the circumstances and counters that those circumstances do not rise to the level of a binding agreement or form the basis for an estoppel respondent makes clear that in response to petitioners’ payment of the dollar_figure he sent a letter followed by a deficiency_notice advising that petitioners’ income_tax deficiency was dollar_figure respondent also points out that the form_4549 forwarded with the 30-day_letter and seeking petitioners’ consent to the tax_liability was not executed or returned by petitioners we agree with respondent that payment of the dollar_figure set forth in the 30-day_letter does not by itself rise to the status of constituting a binding agreement between petitioners and respondent nor did these events provide the basis for an estoppel that would have affected the parties’ rights section permits the commissioner to enter into binding closing agreements regarding the amount of a taxpayer’s income_tax_liability a closing_agreement as provided in sec_7121 is the prescribed method for the commissioner to bind himself to a particular tax_liability and other approaches are generally not approved by the courts see eg 58_tc_69 see also sec_301_6213-1 proced admin regs respondent’s error in the 30-day_letter followed by petitioners’ payment by itself did not result in a meeting of the minds or formal agreement this is especially so here where respondent clearly communicated the correct amount of the income_tax deficiency in subsequent but contemporaneous correspondence and in the notice_of_deficiency accordingly we hold that respondent is not contractually bound to the lesser amount shown on the first page of the 30-day_letter petitioners’ final argument in essence is that the software manufacturer that produces and sells turbotax is at fault for any_tax deficiency determined in this case section references are to the internal_revenue_code as amended and in effect for the period under consideration petitioners believe that software flaws in the turbotax program they used to prepare their return caused the erroneous dollar_figure contribution carryover deduction petitioners appear to base their theory on commissioner’s revrul_85_189 1985_2_cb_341 which considers the question of who is an income_tax_return_preparer for purposes of sec_7701 in addition that revenue_ruling discusses software developers’ potential for liability under tax_return_preparer penalty provisions see sec_6107 sec_6695 respondent counters that this case does not involve preparer penaltie sec_5 and that the software manufacturer is not relevant to the resolution of this income_tax deficiency case finally respondent points out that the only issue we consider is whether petitioners are entitled to an dollar_figure contribution carryover deduction petitioners have not asserted that they are entitled to the dollar_figure contribution deduction the focus of their argument is that the software manufacturer should be responsible because of petitioners’ belief that the deficiency was caused by turbotax procedurally petitioners amended their petition in an attempt to interplead the software manufacturer into this income_tax deficiency proceeding petitioners also attempted to call an officer of the software manufacturer as a witness ultimately petitioners were not permitted to interplead the manufacturer respondent did not determine any penalties against petitioners with respect to their tax_year if such penalties were in issue we note that this court does not have jurisdiction over them petitioners’ argument must fail in this proceeding because our jurisdiction is limited to deciding whether petitioners are liable for the deficiency determined by respondent this court is without jurisdiction to join unrelated third parties to an individual taxpayer’s deficiency proceeding under the circumstances of this case accordingly we hold that petitioners are liable for the dollar_figure income_tax deficiency for their tax_year to reflect the foregoing decision will be entered for respondent we note that it is petitioners’ belief that the software caused the error on their return the record in this case does not support or reject petitioners’ belief as discussed we note that respondent has acknowledged petitioners’ payment of dollar_figure in response to respondent’s day letter accordingly the amount of tax due from petitioners will be less than the determined deficiency
